Citation Nr: 0215533	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  98-16 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to automobile and adaptive equipment or to 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1956 to 
January 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal as well as entitlement to special monthly compensation 
based on the need for regular aid and attendance.  The Board 
first considered and denied the issues on appeal in June 
1999.  The veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Following the submission of a Joint Motion for Remand, the 
Court issued an order on December 15, 1999, vacating the 
Board's June 1999 decision and remanding the matter for 
additional development.

In July 2000, the Board remanded the issues on appeal to the 
RO for development.  The RO successfully completed the 
development, granted the veteran's claim of entitlement to 
special monthly compensation based on the need for regular 
aid and attendance, and continued the denial of entitlement 
to automobile and adaptive equipment or to adaptive equipment 
only.  Because the veteran's claim for special monthly 
compensation was resolved wholly in the veteran's favor, the 
only issue remaining on appeal is entitlement to an 
automobile and/or to adaptive equipment.  Thus, this matter 
is properly before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's only service-connected disability is a 
paranoid schizophrenic reaction, rated as 100 percent 
disabling.

3.  The veteran's service-connected disability has not 
resulted in the loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses or a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20 degrees in the better eye.  The service-
connected disability also has not resulted in ankylosis of 
one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for entitlement to an automobile or other 
conveyance and/or to adaptive equipment are not met.  
38 U.S.C.A. § 3902 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.808 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).


The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in a statement of the case dated in October 1998, in 
the June 1999 Board decision, in pleadings filed before the 
Court in 1999, in the Board's July 2000 remand, and in a 
supplemental statement of the case dated in June 2001.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim and the 
responsibilities in obtaining the needed evidence.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him two 
physical examinations.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran was afforded the opportunity to give 
testimony before an RO hearing officer and/or a member of the 
Board, but declined to do so.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  

In March 1998, the veteran submitted an application for 
automobile or other conveyance and adaptive equipment.  
Entitlement to an automobile and/or adaptive equipment is 
based on impairment due to service-connected disability.

The veteran has only one service-connected disability, which 
is a schizophrenic reaction rated as 100 percent disabling.  
He is confined to a wheelchair due to nonservice-connected 
disabilities, including congestive heart failure and coronary 
artery disease.  A VA examiner noted in February 1998, that 
the veteran no longer drove a motor vehicle and treatment 
records do not show any physical limitations due to mental 
impairment.

Upon VA psychiatric examination in November 2000, the veteran 
presented with complaints of a variable mood, difficulty 
sleeping, thoughts of death, and hearing voices.  The veteran 
was alert, oriented, and generally logical.  His mood was 
appropriately serious with his affect at times being labile 
to the depressed degree.  An Axis I diagnosis of 
schizophrenia was continued and the examiner opined that, 
based solely on the veteran's service-connected schizophrenic 
reaction, he did not require an automobile or other adaptive 
equipment.

A certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and of basic 
entitlement to necessary adaptive equipment will be made 
where a claimant had active military, naval or air service 
and meets the following disability criteria as a result of 
service-connected disability:

(i) loss or permanent loss of use of one or both feet; 
(ii) loss or permanent loss of use of one or both hands; 
(iii) permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses or a field defect in which the 
peripheral field has contracted to such an extent that 
the widest diameter of visual field subtends an angular 
distance no greater than 20 degrees in the better eye;
(iv) ankylosis of one or both knees or one or both hips 
(adaptive equipment only).

See 38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.

As outlined above, the veteran is only service-connected for 
a psychiatric disability and it has been determined by an 
examining psychiatrist that the veteran does not require 
either an automobile or other adaptive equipment due to his 
service-connected disability.  Additionally, the veteran's 
treatment records do not reveal any need for either an 
automobile or other adaptive equipment as a result of his 
mental impairment.  Therefore, the Board specifically finds 
that, as a result of service-connected disability, the 
veteran has not experienced the loss or permanent loss of use 
of one or both feet; loss or permanent loss of use of one or 
both hands; permanent impairment of vision of both eyes; or, 
ankylosis of one or both knees or one or both hips.  
Accordingly, the Board concludes that the criteria for 
entitlement to an automobile and adaptive equipment or 
adaptive equipment alone have not been met and the veteran's 
appeal must be denied.


ORDER

Entitlement to an automobile and adaptive equipment or to 
adaptive equipment only is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

